DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 4, to avoid problems of antecedent basis, " through LoRa wireless communication " should be -- a LoRa wireless communication --. 
In claim 1 line 5, to avoid problems of antecedent basis, " plurality of sensors" should be -- the plurality of sensors --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akhtar [US Patent Number 10,728,336 B2].
Regarding claim 1, Akhtar teaches a PaaS (cloud computing – C4L19-23) platform-based ultra-low power consumption soil near-ground wireless sensing system, comprising 
a plurality of sensors mounted in soil (sensors embedded different depths of the soil – C2L7-11), 
wherein a signal transceiver module is arranged in the sensor (mesh WiFi network system – figure 2, C2L35-45), 
the signal transceiver module transmits a signal to a LoRaWan (LoRa communication network, LoRaWAN - Abstract)(central hub IoT gateway - C4L13-17) gateway through a LoRa wireless communication (LoRa communication network, LoRaWAN - Abstract) (LoRa module - C4L12-16), and 
the LoRaWan gateway is successively connected to a PaaS platform (could and data analytics – (C2L40-49) and a user group (User has option to – C2L58-62); and 
the plurality of sensors comprise a soil moisture sensor, a soil salinity sensor and a rainfall sensor (sensor probe, soil, salinity probe - 0010) (weather probe, rain fall - 0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar [US Patent Number 10,728,336 B2] as applied to claim 1 above, and further in view of Mitchell et al. [US Patent Application Publication Number 2012/0152297 A1].
Regarding claim 2, while Akhtar teaches the above limitations, Akhtar further teaches the sensor is connected to a battery (powered by solar panel along with battery – C2L25-27).
Akhtar does not specifically disclose a voltage boost device and ternary lithium.
However, Mitchell teaches an energy harvesting device including a thermoelectric device and an independent battery (energy storage device connected to thermoelectric device to receive and store power - 0048) with a voltage boost device (voltage boosting circuit 26 - 0048) using ternary material (PCM, phase changing material ternary eutectic systems – 0044).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Akhtar sensor battery system with the voltage boost device and ternary material of Mitchell for the benefits of boosting energy production for self-powering electric devices (Mitchell - 0003).

Regarding claim 4, Akhtar in combination with Mitchell further teaches a wireless charging coil is arranged outside the ternary lithium battery, and a casing is sheathed outside the wireless charging coil (Mitchell - 0040).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
van der Lee (US Patent Application Publication 2018/0368339 A1) discloses a solid state soil moister sensor;
GUIDISH et al. (US Patent Application Publication 20190159412 A1) discloses an in-ground moister sensor and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857